Citation Nr: 0406601	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for chills.

3.  Entitlement to service connection for exposure to leeches 
to stomach and legs.

4.  Entitlement to service connection for shrapnel wound to 
the right arm and bilateral legs.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for head injury 
(claimed as loss of consciousness with blood in the ears).

7.  Entitlement to service connection for skin cancer 
(claimed as a rash to face, bilateral hands, and bilateral 
ears) on a direct basis or as secondary to Agent Orange 
exposure.

8.  Entitlement to service connection for tinea pedis 
(claimed as jungle rot to the feet) on a direct basis or as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970, including service in Vietnam from September 
1969 to September 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran cancelled a personal 
hearing with a Decision Review Officer (DRO) at the RO in 
July 2003.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Hemorrhoids of an unspecified etiology are shown more 
than one year after the veteran's separation from service, 
and are not shown to be related to that service.

3.  Chills are considered to be a symptom of a disability.

4.  The veteran does not have any current residuals of 
claimed exposure to leeches on the stomach and legs.

5.  The veteran does not have any current residuals of 
shrapnel wounds to the right arm and bilateral legs.

6.  The veteran does not have any current residuals of 
malaria.

7.  The veteran does not have any current residuals of a head 
injury.

8.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to Agent Orange while in 
active service.

9.  Neither skin cancer nor tinea pedis (claimed as jungle 
rot of the feet) are diseases for which service connection 
can be presumed due to an association with exposure to 
herbicide agents.

10.  Skin cancer of an unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

11.  Tinea pedis (claimed as jungle rot of the feet) of an 
unspecified etiology is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A symptom, like chills, that is not associated with a 
diagnosed disability is not subject to service connection.  
See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

3.  Disability due to exposure to leeches on the stomach and 
legs was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Disability due to shrapnel wounds to the right arm and 
bilateral legs was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  Disability due to a head injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

7.  Skin cancer was not incurred in or aggravated by service, 
and is not presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

8.  Tinea pedis (claimed as jungle rot of the feet) was not 
incurred in or aggravated by service, and is not presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2003).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's current 
rectal disability is related to his active military service, 
is more probative than the veteran's own lay statements.  

The Board notes that the veteran's claims file contains 
official documentation that verifies his status as a combat 
veteran, such as his receipt of the Combat Action Ribbon. The 
Board notes that for injuries that are alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection. Collette v. Brown, 82 F.3d 389 (1996). 
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994). However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

I.  Entitlement to Service Connection for Hemorrhoids

After a review of the evidence, the Board finds that the 
veteran's claim for service connection for hemorrhoids must 
fail.

The veteran's service medical records show that the veteran 
noted on his July 1968 medical history that he had suffered 
from piles or rectal disease before service.  In an April 
1969 treatment note the veteran complained of hemorrhoids and 
an impression of external hemorrhoids was listed.  It was 
later noted in a May 1969 treatment note that the veteran had 
a thrombosed nonreducible 3/4 inch hemorrhoid, which the 
physician opined should be lanced.  However, the veteran 
noted that his condition had improved and no further action 
was taken.  The veteran's August 1970 separation examination 
was void of any reference or complaints of a hemorrhoid 
problem at the time of his discharge from service.   

A May 2002 statement from Dr. Elliston detailed that the 
veteran underwent a hemorrhoidectomy in 1978 and listed a 
diagnosis of external and internal hemorrhoids.  

Private treatment records dated in October 1993 from Dr. 
Jones show that the veteran was treated for early acute 
rectal bleeding and hemorrhoids.  After a cursory rectal 
exam, the physician noted that the veteran had some internal 
prolapsed hemorrhoids.  In a November 1993 treatment note, 
the physician stated that the veteran did not have any 
further bleeding or strain at stool.  Records from Dr. Jones 
dated in June 1997 show that the veteran was treated for 
thrombosed prolapsed hemorrhoids.  It was noted the veteran 
stated that, in the course of making an arrest, he had been 
wrestling with a man considerably larger than he was and that 
he had suffered from the hemorrhoids ever since that 
incident.  

A June 1997 anatomical pathology report from Dr. Lazar listed 
a final pathological diagnosis of thrombosed hemorrhoids.  A 
July 1997 treatment note from Dr. Jones stated that the 
veteran was healing well but that he was still having a 
little bleeding.  Evidence of record also includes a VA Agent 
Orange examination report dated in December 2001 that notes 
the veteran had a small hemorrhoid tag.  

The Board acknowledges that the veteran maintains that he 
suffers from hemorrhoids that are related to his period of 
active service.  However, none of these statements have shown 
that the veteran has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and his current rectal disability.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and hemorrhoids.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for hemorrhoids.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's rectal disability has been etiologically related to 
his period of active service.  Available service medical 
records show that the veteran did not have complaints, 
treatment or diagnosis of hemorrhoids upon discharge from 
service.  A statement from one of the veteran's private 
physicians noted that he had undergone a hemorrhoidectomy in 
1978, over eight years after his discharge from active 
service.  

As the preponderance of the evidence establishes that the 
veteran's current rectal disability is not related to his 
military service, the veteran's claim of service connection 
for hemorrhoids must be denied.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection of hemorrhoids is not warranted.

II.  Entitlement to Service Connection for Chills 

After a review of the evidence, the Board finds that his 
claim for service connection for chills must fail.  

The veteran's service medical records show that he complained 
of chills associated with an upper respiratory infection in a 
1969 treatment note.  However, the rest of the veteran's 
service medical records are void of any complaint, treatment, 
or diagnosis concerning the claimed condition of chills.  
Additional evidence of record also does not show any current 
treatment for the claimed condition of chills.  

Although chills may constitute a symptom of a disease or 
injury subject to service connection, a symptom not 
associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2003) (Schedule), do not recognize chills as a 
compensable disability in its own right.  A symptom may be 
associated with a compensable disability only if medical 
evidence shows it to be consistent with and attributable to a 
specifically diagnosed disability.  In this case, there is no 
competent medical evidence of record showing that the veteran 
suffers from chills consistent with or attributable to a 
current diagnosed disability.  Therefore, the Board finds 
that the veteran's claimed disability of chills is not a 
disability for which service connection may be granted.

III.  Entitlement to Service Connection for Exposure to 
Leeches - Stomach and Legs

The veteran contends that service connection is appropriate 
for exposure to leeches on the stomach and legs.  After a 
review of the evidence, the Board finds that his claim for 
service connection for exposure to leeches on the stomach and 
legs must fail.  The veteran is competent to report that he 
was exposed to leeches, and 38 U.S.C.A. § 1154(b) would also 
permit use of a relaxed evidentiary standard of proof, if 
exposure to leeches is consistent with the circumstances of 
the veteran's combat service.  Nonetheless, this would only 
establish the element of in-service exposure to leeches, 
despite the fact that the veteran's service medical records 
are void of any complaints, treatment, or diagnosis 
associated with exposure to leeches.  More importantly, the 
record does not show any current treatment for residuals of 
exposure to leeches on the stomach and legs.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for exposure to leeches on the stomach and legs.  
The competent medical evidence of record does not show that 
the veteran has any current disability from claimed exposure 
to leeches on the stomach and legs during service.  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2003); Cuevas, 3 Vet. App. at 548; Rabideau, 2 Vet. 
App. at 143.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence establishes that the 
veteran does not have any current residuals of his claimed 
exposure to leeches on the stomach and legs, the veteran's 
claim of service connection for exposure to leeches on the 
stomach and legs must be denied.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection for exposure to leeches on the stomach and 
legs is not warranted.

IV.  Entitlement to Service Connection for Shrapnel Wounds of 
the Arm and Legs 

The veteran contends that service connection is appropriate 
for shrapnel wounds of the arm and legs.  After a review of 
the evidence, the Board finds that his claim for service 
connection for shrapnel wounds of the arm and legs must fail.


As noted above, the veteran is competent to report that he 
sustained shrapnel wounds of his arms and legs, and 
38 U.S.C.A. § 1154(b) would permit use of a relaxed 
evidentiary standard of proof as to service incurrence of 
such wounds, despite the fact that the veteran's service 
medical records are void of any reference to shrapnel wounds.  
The Board notes that, on both the July 1968 entrance 
examination report and the August 1970 separation examination 
report, the veteran had a 2-inch scar on his right forearm.  
Consequently, this scar preexisted service and would not be 
attributable to a shrapnel wound.  More importantly for the 
veteran's current claim, the record does not show the 
existence of any current disability from claimed residuals of 
shrapnel wounds of the arm and legs.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for shrapnel wounds of the arm and legs.  The 
competent medical evidence of record does not show that the 
veteran has any current residual disability from shrapnel 
wounds of the arm and legs.  Establishing service connection 
for a disability requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003); Cuevas, 3 Vet. 
App. at 548; Rabideau, 2 Vet. App. at 143.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the preponderance of the evidence establishes that the 
veteran does not have any current residual disability from 
his claimed shrapnel wounds of the arm and legs, the 
veteran's claim of service connection for shrapnel wounds of 
the arm and legs must be denied.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection for shrapnel wounds of the arm and legs is 
not warranted.

V.  Entitlement to Service Connection for Malaria 

The veteran contends that service connection is appropriate 
for malaria.  After a review of the evidence, the Board finds 
that his claim for service connection for malaria must fail.  
As the veteran engaged in combat with the enemy, 38 U.S.C.A. 
§ 1154(b) would permit use of a relaxed evidentiary standard 
of proof concerning whether he had malaria during his combat 
service, despite the fact that the veteran's service medical 
records are void of any complaints, treatment, or diagnosis 
of the claimed disability of malaria.  More importantly for 
the veteran's current claim, the record does not show any 
current treatment for malaria or residual disability 
attributed to malaria.  

The Board finds that the preponderance of the evidence is 
against the grant of service connection for malaria.  The 
competent medical evidence of record does not show that the 
veteran has any current malaria or residual disability 
attributed to malaria.  Establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (2003); Cuevas, 3 Vet. App. at 548; 
Rabideau, 2 Vet. App. at 143.  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence establishes that the 
veteran does not have any current disability from his claimed 
malaria, the veteran's claim of service connection for 
malaria must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection for malaria is not warranted.

VI.  Entitlement to Service Connection for Head Injury

The veteran contends that service connection is appropriate 
for a head injury (claimed as loss of consciousness with 
blood in the ears).  After a review of the evidence, the 
Board finds that his claim for service connection for a head 
injury must fail.  

The veteran is competent to report that he sustained a head 
injury.  Moreover, 38 U.S.C.A. § 1154(b) would also permit 
use of a relaxed evidentiary standard of proof if the head 
injury were sustained in combat, despite the fact that the 
veteran's service medical records are void of any complaints, 
treatment, or diagnosis of any type of head injury.  In this 
case, the veteran's claim must fail because the record does 
not show any current residual disability from a head injury.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a head injury.  The competent medical evidence 
of record does not show that the veteran has any current 
residual disability due to a head injury.  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease or injury incurred in service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003); Cuevas, 3 
Vet. App. at 548; Rabideau, 2 Vet. App. at 143.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As the preponderance of the evidence establishes that the 
veteran does not have any current residual disability from a 
head injury, the veteran's claim of service connection for a 
head injury must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection for a head injury is not warranted.

VII.  Entitlement to Service Connection for Skin Cancer

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. The veteran's claim was filed on December 
31, 2001.  On December 27, 2001, the President signed into 
law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  
Section 201 of this Act amends 38 U.S.C. § 1116 to provide a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  Prior to December 27, 2001, 
the law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1999 & Supp. 2001).  

Under the current statute, the veteran is presumed to have 
been exposed to herbicide agents based on the fact of his 
service in Vietnam during the specified period.  However, 
that presumption is not dispositive of the claim, as the 
veteran does not have a disease or disorder for which a 
presumption of service connection arises.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.   See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2003). A veteran who served in the Republic of Vietnam shall 
be presumed to have been exposed to herbicide.  See 38 
U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2003).  The Board notes that Type 2 
diabetes was added to the list of disabilities effective July 
9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
See 68 Fed. Reg. 59,540 (October 16, 2003).  The RO did not 
include these disabilities in the most recent supplemental 
statement of the case.  As neither of these disabilities is 
at issue in this case, the Board concludes that its 
consideration of these amendments is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from skin 
cancer as a result of inservice events, specifically exposure 
to Agent Orange.  After a review of the evidence, the Board 
finds that his contentions are not supported by the record, 
and that his claim for entitlement to service connection for 
skin cancer is not warranted.  

The veteran contends that during active service in Vietnam, 
he was exposed to Agent Orange, which led to his current skin 
disability.  Under the new law cited above, exposure to 
herbicide agents is presumed.  However, the medical evidence 
does not demonstrate that the presence of the veteran's 
claimed disability of skin cancer is attributable to such 
exposure.  

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of skin cancer.  


Treatment notes dated in January 1993 from Dr. Jones show 
that the veteran was diagnosed with basal cell carcinoma.  A 
January 1993 pathology report from Baptist Memorial Hospital 
showed that specimens from the veteran's back and right cheek 
had been submitted for analysis.  Final microscopic diagnoses 
were listed as:  1) skin, right cheek - nodular basal cell 
carcinoma, completely excised and 2) subcutis, back - 
epidermal cyst.  Another January 1993 treatment note stated 
that the veteran's surgical wounds were healing well.    

A May 1994 treatment record again noted that the veteran had 
a pigmented skin lesion on the right side and another 
reddened area on his forehead.  A March 1996 treatment note 
shows that the veteran had another basal cell cancer on his 
left cheek.  An additional pathology report from Baptist 
Memorial Hospital dated in March 1996 showed that specimens 
from lesions on the veteran's left and right cheek had been 
submitted for analysis.  Final microscopic diagnoses were 
listed as:  1) skin, left cheek - basal cell carcinoma, 
lesion appears completely excised and 2) skin, right cheek - 
sebaceous hyperplasia and solar keratosis, atrophic type with 
no evidence of invasive malignancy.  In June and December 
1998 treatment records, it was noted the veteran had some 
seborrheic keratosis on his cheeks.  A final treatment note 
dated in September 2001 showed that the veteran had a few 
rough spots on the tops of his ears and in front of his right 
eyebrow.   

Evidence of record contains a VA Agent Orange examination 
report dated in December 2001 as well as a March 2002 
dermatology examination report.  In the March 2002 report, it 
was noted that the veteran had a history of skin cancer, 
actinic keratoses, and lentigines.  The March 2002 
dermatology report noted that the veteran did not have a 
diagnosis associated with herbicide exposure.    

Based on the veteran's active service in Vietnam and 38 
U.S.C.A. § 1116, the Board accepts that the veteran was 
exposed to herbicides.  However, skin cancer is not a 
condition enumerated under 38 C.F.R. § 3.309(e).  
Consequently, the veteran is not entitled to a presumption 
that his current disability of skin cancer is due to 
herbicide exposure.  Without the benefit of the presumptive 
provisions of 3.307 and 3.309, the veteran must submit 
competent medical evidence establishing a connection between 
the presumed exposure to herbicides in Vietnam and his 
current disability of skin cancer.  Medical evidence of 
record does not show that the veteran suffered from skin 
cancer due to exposure to herbicide agents during active 
service. The veteran has not submitted any other evidence 
beyond his own contentions that his disability of skin cancer 
is in any way related to exposure to herbicides.  The Board 
finds that the veteran's claim for service connection for 
skin cancer due to herbicide exposure must be denied on this 
basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for skin cancer.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's skin disability has been etiologically related to 
his period of active service.  The veteran's service medical 
records are void of any complaint, treatment, or diagnosis of 
skin cancer.  The veteran's private treatment records 
describe his current symptoms but do not show that his skin 
cancers are related to his period of active service.  In 
addition, evidence of record shows that the veteran was first 
shown to have skin cancer in 1993, over 23 years after 
separation from service.

As the preponderance of the evidence establishes that the 
veteran's current skin cancer disability is not related to 
his military service, the veteran's claim of service 
connection for skin cancer must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of skin cancer is 
not warranted.

VIII.  Entitlement to Service Connection for Tinea Pedis 
(Jungle Rot of the Feet)

The veteran contends that during active service in Vietnam, 
he was exposed to Agent Orange, which led to his current foot 
disability.  Under the new law cited above, exposure to 
herbicide agents is presumed as long as the veteran was on 
active duty in Vietnam during the Vietnam era.  However, the 
evidence does not demonstrate that the presence of the 
veteran's claimed disability of jungle rot of the feet is 
attributable to such exposure.  

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of jungle rot of the feet 
or tinea pedis.  Service medical records dated in August 1970 
show that the veteran complained of sores on his feet.  A 
diagnosis of cellulitis of the feet was listed in the report.  
An additional August 1970 service treatment record noted that 
the veteran returned to full duty two days after the initial 
diagnosis of cellulitis with no swelling and well-healed 
lesions.  The veteran's August 1970 separation examination 
report was void of any complaint or notation of any foot 
disability for the veteran. 

Evidence of record also contains a VA Agent Orange 
examination reports dated in December 2001 and March 2002.  A 
diagnosis of tinea pedis was listed in the examination 
reports but it was specifically noted that the veteran did 
not have a diagnosis associated with herbicide exposure.  

The Board finds that the veteran's claim for service 
connection for tinea pedis (claimed as jungle rot of the 
feet) due to herbicide exposure must be denied on this basis.  
The veteran is not entitled to presumption of service 
connection due to herbicide agent exposure.  Neither jungle 
rot of the feet nor tinea pedis are included in the list of 
enumerated diseases under 38 C.F.R. § 3.309 (e) to trigger 
service connection due to the presumption of herbicide 
exposure.  See 38 C.F.R. § 3.309 (e) (2003).  As noted above, 
without the benefit of the presumptive provisions of 3.307 
and 3.309, the veteran must submit competent medical evidence 
establishing a connection between the presumed exposure to 
herbicides in Vietnam and his current foot disability.  
Medical evidence of record does not show that the veteran 
suffered from jungle rot of the feet or tinea pedis due to 
exposure to herbicide agents during active service.  The 
December 2001 and March 2002 VA examination reports describe 
his current disability symptomatology of tinea pedis but do 
not show that it is etiologically related to his period of 
active service.  

As noted above, the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The Board acknowledges statements submitted by the veteran, 
which maintain that he suffers from current foot disability 
that is related to events that occurred during active 
service.  However, none of these statements have shown that 
the veteran has the medical expertise that would render 
competent statements as to the relationship between his 
military service and his current claimed foot disability.  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the veteran's claimed foot 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  See 38 C.F.R. § 3.159(a)(2) (2003).  Statements 
from the veteran can be used only to provide a factual basis 
upon which a determination could be made that a particular 
injury occurred in service, not to provide a diagnosis or a 
medical opinion linking that in-service disease or injury to 
a current disability.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).

Competent medical evidence, see 38 C.F.R. § 3.159(a)(1) 
(2003), is considered more probative than competent lay 
evidence.  Therefore, the Board finds that the medical 
evidence of record, which does not indicate that the 
veteran's current foot disability is related to his active 
military service, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for tinea pedis (claimed as jungle rot of the 
feet).  In this case, there is no competent medical evidence 
of record showing that the veteran's current foot disability 
of tinea pedis (claimed as jungle rot of the feet) has been 
related to his period of active service.  The veteran's 
service medical records are void of any complaint, treatment, 
or diagnosis of jungle rot of the feet or tinea pedis.  While 
the veteran's service medical records show he was treated for 
cellulitis of the feet in August 1970, his records also show 
that upon separation from service that his feet were noted as 
normal.  The Board acknowledges that 38 U.S.C.A. § 1154(b) 
would permit use of a relaxed evidentiary standard of proof 
as to the incurrence of tinea pedis, if it was incurred in a 
combat circumstance.  Nonetheless, current tinea pedis must 
still be linked to service.  In this case, the first evidence 
of the presence of tinea pedis does not appear of record 
until 2001, many years after the veteran's separation from 
active service, and it has not been linked by competent 
medical evidence to the veteran's military service.  

As the preponderance of the evidence establishes that the 
veteran's current foot disability is not related to his 
military service, the veteran's claim of service connection 
for jungle rot of the feet must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of tinea pedis 
(claimed as jungle rot of the feet) is not warranted.

IX.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran letters dated in 
February and November 2002 as well as a SOC issued in May 
2003, which notified the veteran of the type of evidence 
necessary to substantiate his claims.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
February and November 2002 letters from the RO and the SOC 
issued in May 2003 also explicitly informed the veteran about 
the information and evidence he is expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The February and November 2002 letters from the RO as 
well as the May 2003 SOC stated that the veteran should 
inform the RO of any additional information or evidence that 
he would want the RO to obtain.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied. 

The Board notes that the February 2002 letter was sent to the 
veteran before the RO's September 2002 rating decision, which 
is the basis for this appeal.  As noted in the recent 
decision of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  In 
this case, the RO sent the veteran a detailed letter in 
February 2002, which contained notice of the plain language 
of 38 U.S.C.A. § 5103(a) before the September 2002 rating 
decision that is the basis of this appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2002 letter sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has been more than one complete 
calendar year since that notice.   However, under the 
Veterans Benefits Act of 2003, it is now also permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).




ORDER

Service connection for hemorrhoids is denied.

Service connection for chills is denied.

Service connection for exposure to leeches to stomach and 
legs is denied.

Service connection for shrapnel wounds to the right arm and 
bilateral legs is denied.

Service connection for malaria is denied.

Service connection for head injury (claimed as loss of 
consciousness with blood in the ears) is denied.

Service connection for skin cancer (claimed as a rash to 
face, bilateral hands, and bilateral ears) on a direct basis 
or as secondary to Agent Orange exposure is denied.

Service connection for tinea pedis (claimed as jungle rot to 
the feet) on a direct basis or as secondary to Agent Orange 
exposure is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



